Citation Nr: 0112594	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to the initial assignment of a rating in 
excess of 30 percent for dysthymic disorder.

2.  Entitlement to service connection for a right foot 
disorder secondary to service-connected residuals of a right 
ankle injury.

3.  Entitlement to service connection for a left knee 
disorder secondary to service-connected residuals of a right 
ankle injury.

4.  Entitlement to service connection for a low back disorder 
secondary to service-connected residuals of a right ankle 
injury.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1972.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which granted service 
connection and assigned a 30 percent rating for a dysthymic 
disorder (the veteran appeals for the assignment of a higher 
rating), and denied secondary service connection for right 
foot, left knee, and low back disabilities.

The veteran testified in February 2001 before the undersigned 
member of the Board at VA Central Office in Washington, DC.  
The hearing transcript is of record.


REMAND

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As explained below, 
there is a further duty to assist the veteran with the 
development of all four claims in appellate status.

The veteran testified at his Travel Board hearing in February 
2001 that he was being seen by two VA psychologists on a 
weekly basis at the VA Medical Center in Milwaukee.  A review 
of the record shows that the most recently dated medical 
documentation concerning the veteran's dysthymic disorder is 
a VA examination report dated in May 1998.  The reports of 
the veteran's psychological evaluations and treatment 
received in recent years are not currently associated with 
the claims file.  The veteran's representative argues that 
this case should be remanded to obtain the pertinent VA 
records and associate them with the claims file.  The Board 
agrees.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the 
increased rating claim, the RO should obtain complete and 
current treatment records from the Milwaukee VAMC.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that the medical evidence currently 
of record is conflicting as to the etiology of the veteran's 
right foot, left knee, and low back disorders.  Specifically, 
a VA physician who examined the veteran in August 1998 opined 
that the veteran's left knee, right foot, and lower back 
problems are totally unrelated to his service-connected right 
ankle injury.  It is also pertinent to note that there is 
medical evidence of record to show that the veteran sustained 
post-service injuries in a motor vehicle accident in 1985.  
However, a VA examiner reported in May 1998 that the 
veteran's right ankle condition may be affecting other 
musculoskeletal conditions; that examiner opined that the 
veteran's left knee and low back conditions might have been 
aggravated by, or even precipitated by, altered biomechanics 
due to an altered gait secondary to his service-connected 
right ankle disability.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It is the 
Board's judgment that, in view of the foregoing conflicting 
medical opinions, a thorough orthopedic examination that 
includes a review of the relevant medical evidence in the 
claims file and opinions that fully address the contended 
causal relationships, to include whether the disabilities at 
issue were aggravated by a service-connected right ankle 
condition (see 38 C.F.R. § 3.310 (1999); Allen v. Brown. 7 
Vet. App. 439 (1995)), is warranted. 

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and nonVA medical care providers who have 
evaluated or treated him for his 
psychiatric disorder and disabilities of 
the right foot, left knee, and low back, 
since service.  The RO should then obtain 
the veteran's complete hospital and 
outpatient clinic folders from the VA 
Medical Center in Milwaukee, and copies 
of any other medical records identified 
by the veteran not already of record, and 
associate them with the claims file.  
38 C.F.R. § 3.159 (2000).

2.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
etiology of his right foot, left knee, 
and low back disorders.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's right foot disability, 
left knee disability, and low back 
disability were caused or aggravated by 
his service-connected residuals of a 
right ankle injury, to include an 
avulsion fracture of the medial 
malleolus.  Any tests deemed necessary 
should be performed.  The claims file 
must be made available to the examiner 
for his or her review in conjunction with 
the examination.

4.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.

5.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
the initial assignment of a rating in 
excess of 30 percent for a dysthymic 
disorder, to include whether a staged 
rating is warranted (see Fenderson v. 
West, 12 Vet. App. 119 (1999)); and 
service connection for a left knee 
disability, a right foot disability, and 
a low back disability, as secondary to 
service-connected residuals of a right 
ankle injury.  If any of the claims are 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to obtain additional development, and the Board 
intimates no opinion as to the ultimate outcome of this case.  





The veteran has the right to submit additional evidence and 
argument on the matters that are being remanded to the RO.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



